UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7670



RAPHAEL ADOLFO THOMAS,

                                             Petitioner - Appellant,

          versus


THOMAS R. CORCORAN, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-97-
2053-AMD)


Submitted:   February 11, 1999           Decided:   February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Denise Charlotte Barrett, FEDERAL PUBLIC DEFENDER’S OFFICE, Balti-
more, Maryland, for Appellant. John Joseph Curran, Jr., Attorney
General, Annabelle Louise Lisic, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raphael A. Thomas seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm that portion of the district court’s order finding all but

one of Thomas’ claim procedurally defaulted; we deny a certificate

of appealability and dismiss the portion of the district court’s

order which held that the trial court’s jury instruction, regarding

witness credibility, was not reversible error.*     See Thomas v.

Corcoran, No. CA-97-2053-AMD (D. Md. Oct. 22, 1998).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                               AFFIRMED IN PART, DISMISSED IN PART




     *
       The district court granted a certificate of appealability
only as to whether it correctly applied the doctrine of procedural
default to all but one of Thomas’s claims. It did not grant a
certificate of appealability regarding the jury instruction issue,
rather, the court found Thomas failed to meet his burden of showing
this claim was not properly adjudicated in the state court’s post
conviction review proceedings. See 28 U.S.C.A. § 2254(d) (West
Supp. 1998).


                                 2